Citation Nr: 1610095	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  15-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right inguinal and umbilical hernia, postoperative.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) or an atypical psychosis.

6.  Entitlement to service connection for residuals of blows to the skull.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty for training (ACDUTRA) from April 1987 to July 1987 and from March 1989 to June 1989, and unverified periods of inactive duty training (INACDUTRA) prior to his separation from reserve service in November 1992.  The Veteran has been granted service connection for tinnitus incurred during ACDUTRA, so his ACDUTRA is considered active service for purposes of veterans' benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board.  The requested videoconference hearing was scheduled to be held in June 2015.  The Veteran did not appear for the scheduled hearing, and has not asked that the hearing be rescheduled or provided good cause for failing to appear.  The Veteran's hearing request is considered withdrawn.

The Veteran's physical file and his electronic files on virtual VA and VBMS were reviewed in preparation for this decision.


FINDINGS OF FACT

1.  The in-service and post-service medical evidence does not support the Veteran's contention that a low back disability, hypertension, a lung disability, or an acquired psychiatric disability or psychosis was incurred or aggravated during a period of active service or results from such service, or that such disabilities manifested within an applicable presumptive period.

2.  The in-service and post-service medical evidence does not support the Veteran's contention that he incurred a right inguinal or umbilical hernia during service or as a result of in-service injury.

3.  The in-service medical evidence does not disclose that the Veteran sought treatment for any injury incurred during or as a result of participation in any sport, nor has the Veteran presented any medical evidence to support his lay belief that he has a current disability residual to participation in boxing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, hypertension, lung disability, or an acquired psychiatric disorder, to include PTSD or atypical psychosis, are not met.  38 U.S.C.A. §§ 101(22), (24), 1101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309, 3.310 (2015).

2.  The criteria for service connection for right inguinal hernia or right umbilical hernia, postoperative, or for a disability residual to blows to the skull, are not met. 
38 U.S.C.A. §§ 101(22), (24), 1101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been granted service connection for hearing loss and tinnitus.  He contends that he is entitled to service connection for additional disabilities.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

Service connection is also authorized where a pre-existing disability is permanently increased (i.e., aggravated) during service.  38 C.F.R. § 3.306.  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  

When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  Id.  

There is a presumption applicable for service connection for arthritis, for hypertension, for bronchiectasis, and for psychoses, and presumptions of service connection are addressed in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis or lay evidence); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the Veteran did not engage in combat with the enemy, however, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Effective in August 2014, the VA amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disabilities to remove references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-4), and replace those references with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  79 Fed. Reg. 45,093-02 Aug. 4, 2014).  As this Veteran's appeal was certified to the Board prior to the effective date of the update to the regulations, the old regulations apply in this case.  

Matters of the validity of a medical diagnosis of PTSD, and the sufficiency of a stressor to support a diagnosis, are complex, requiring medical knowledge.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran is not a medical provider, and is not shown to have medical training or expertise to competently diagnose PTSD or comment on the sufficiency of a stressor.  

A Veteran is competent to testify as to a condition within his or her knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

A lay person is competent to report a subjective symptom such as headache or pain.  A lay person is not, however, competent to identify a specific medical diagnosis as the cause of the reported symptom, except in such instances where the diagnosis may be made based on lay observation of a disease with "unique and readily identifiable features."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  

Symptoms "without a diagnosed or identifiable underlying malady or condition" do not, in and of themselves, constitute a disability for which a separate grant of service connection is authorized by the law.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically discussing the symptom of pain). 

The musculoskeletal system and nervous system are complex; there are numerous disorders which sometimes have overlapping symptoms.  Thus, while the Veteran is competent to report that he experiences low back pain, difficulty breathing and symptoms of a psychiatric disorder, the veteran is not competent to identify the etiology or pathology underlying those complaints or to assign medical diagnosis for the complaints. 

Facts

Personnel records reflect that the Veteran enlisted in the Army National Guard in March 1987 and was ordered to 13 weeks of ACDUTRA beginning in April 1987.  The Veteran's principal duty was listed as "OSUT" (one-station unit training).  He completed his active duty for training in July 1987 and returned to the Army National Guard.  

Clinical records during the 1987 period of ACDUTRA include a May 1987 notation that the Veteran sought treatment for an insect bite.  In July 1988, the Veteran sought evaluation of a blister on the right midthoracic area caused by hot water.  

In February 1989, the Veteran underwent examination for purposes of enlistment in the Army Reserves.  His blood pressure was recorded as 120/66.  A mole under the right axilla was noted; all other body systems were described as normal.  He completed a medical history which revealed no disease or injury.  The Veteran reported that he was employed in food service. 

In April 1989, the Veteran sought evaluation for a "cold" and for left shoulder pain.  The Veteran's physical profile was limited, exempting him from carrying of a pack, for three weeks.  In April 1989, the Veteran was treated for eye pain and for a swelling with contusion and hematoma of the left arm.  

The Veteran has stated that he participated in a boxing event on base and that a certificate in his service file confirms this participation.  The Board is unable to identify that certificate.  It is important for the Veteran to understand that boxing is not normally cited in a Veteran's service file. 

A July 1990 report of medical history reflects that the Veteran was employed as a forklift operator.  In June 1991 the Veteran was treated for poison ivy.   

In his application for benefits, the Veteran reported that he was treated for symptoms thought to be associated with a mental health disability in 1986, prior to his enlistment in the Army National Guard.  Records dated in 1986 from a state Department of Corrections and from Eastern State Hospital, Virginia, disclose that the Veteran to was admitted to Eastern State Hospital in 1986 for psychiatric treatment following in incarceration in a juvenile detention program.  At the juvenile detention facility, the Veteran reported that he was seeing things and hearing voices.  

At the hospital, the Veteran reported that he had made up those symptoms so that he could be transferred out of the juvenile detention facility.  

A diagnosis of conduct disorder and mixed substance abuse not requiring medication was assigned in 1986.

It is important for the Veteran to understand that such facts only provide evidence against his claim. 

The Veteran has submitted very few post service clinical records.  November 2011 clinical records from Henrico Doctors Hospital disclose that the Veteran underwent repair of a right inguinal hernia and repair of an umbilical hernia.  Those records provide no information as to the date of onset of the right inguinal hernia or umbilical hernia, other than a notation that the right inguinal hernia was incarcerated in 2011 when the Veteran presented for emergency treatment.

A May 2012 History and Physical Assessment form completed by a nurse practitioner reveals no diagnosis of any disorder or abnormality.  A June 2012 non-VA treatment note reflects that the Veteran had an elevated blood pressure of 129/103.  The Veteran reported that he was prescribed to have Atenolol.  He reported that he was not compliant with that medication, and did not have any of the medication.  A November 2015 VA Emergency Department Note reflects that the Veteran was prescribed medications for allergies and for mood stabilization.  

The Veteran has submitted lay statements that he was "hypertensive" as a child, and was evaluated for this at Eastern State Hospital.  The 1986 treatment records from Eastern State Hospital associated with the claims file do not include a notation as to the Veteran's blood pressure.

1.  Claims for service connection for low back and lung disability and hypertension

The notations regarding the Veteran's blood pressure in service disclose that the Veteran denied that he had high blood pressure.  No diagnosis of high blood pressure was assigned in service there is no indication that medication was prescribed for elevated blood pressure in the service records.  The highest blood pressure recorded for the Veteran during service, was 136/68, when the Veteran sought emergency treatment for a burn.

The Veteran reports that he strained his back in service because the artillery pieces he handled were very heavy and his body was not yet fully developed.  However, there is no record that he sustained back strain in service.  The Veteran has not provided any clinical record which confirms that he currently has a medically-diagnosed back disability.

The Veteran has reported that he was exposed to mustard gas in service.  A search for official service department records which might confirm the Veteran was exposed to mustard gas was conducted, but no official records reflecting that the Veteran was exposed to mustard gas were located.  

In any event, the Veteran has provided no medical evidence which confirms his lay statement that he currently has a lung disability.

The Veteran's service medical records disclose no diagnosis or treatment of hypertension.  A June 2012 private treatment note shows an elevated blood pressure reading, and the Veteran provided a history of having been diagnosed with high blood pressure.  The treatment note does not, however, provide information as to the date of onset of elevated blood pressure or link the blood pressure elevation to the Veteran's service ending 20 years earlier (1992). 

The service medical records do not support the Veteran's contention that he incurred a low back injury or a lung injury in service, and do not support the Veteran's contention that he manifested hypertension or was treated for hypertension during his service.  The Veteran has not provided evidence that he manifested a chronic low back disability, a chronic lung disability, or chronic hypertension within one year following in a period which may be considered active service.  

The Veteran has not provided evidence that he currently has a medically-diagnosed back disability or lung disability.  Medical evidence discloses that elevated blood pressure was manifested within 20 years following the Veteran's discharge from reserve service in 1992, but does not link elevated blood pressure to the Veteran's service through chronicity, continuity, date of onset, or etiology.  

The favorable evidence, even with consideration of the Veteran's lay assertions, is not in equipoise with the unfavorable evidence.  The criteria for service connection for a back disability, a lung disability, and hypertension are not met, and the claims must be denied. 
2.  Claim for service connection for right inguinal hernia and umbilical hernia

The Veteran's contention that he was trained as a canon crewmember at age 17 is consistent with the available official service Department personnel and medical treatment records.  However, there is no record that a hernia was noted during any period of service, or that the Veteran complained of a hernia during service. 

The Veteran contends that groin pain which started in service eventually required surgery.  Unfortunately for the Veteran's claim, however, the in-service records are devoid of any notation regarding groin pain, abdominal pain, or groin pain.  There is no objective evidence that the Veteran manifested a hernia or sought treatment for complaints of a hernia until nearly two decades (20 years) elapsed after his service discharge.  

Clinical records dated in 2011 establish that the Veteran underwent correction of an umbilical hernia, and a right inguinal hernia.  The Veteran states that these records establish that the hernias occurred at a young age, due to heavy lifting.  The Board is unable to locate this information in the medical evidence associated with the claims file.  It appears to the Board that the 2011 records regarding hernia repairs include no notation as to the date of onset of either hernia or other fact which might link either hernia to an injury incurred in service.  The criteria for service connection are not met.

3.  Claims for service connection for skull injury residuals and psychiatric disability

The Veteran reports that he was "hypertensive" before service.  The record more accurately reflects that the Veteran was evaluated in 1986 to rule out psychosis, schizophrenia, or other acquired psychiatric disorder.  The Veteran was found to have a conduct disorder and mixed substance abuse, but no psychosis or other acquired psychiatric disorder.  

The Veteran does not contend that a conduct disorder or substance abuse disorder were aggravated during his service, or are currently present.  There, no presumption related to aggravation of a pre-existing disorder is applicable.  

Currently, the Veteran reports that he has bipolar disorder.  See statement received from Veteran in June 2015.  He also contends he may have PTSD.  The May 2012 and June 2012 records from the Henrico County Jail reflect that the Veteran denied prior mental health treatment.  He was noted to have pressured speech, tangential thought processes, and poor anger management skills.  Diagnoses of bipolar disorder and alcohol dependence were noted.  

The Veteran has not provided medical evidence that he has PTSD or that any current acquired psychiatric disability is linked to his service, had its onset in service, or has been chronic and continuous since service.  

However, the official service department records establish that the Veteran did not serve in combat, so no presumption of incurrence of a stressor is applicable.  The Veteran contends that he experienced stress in service because of his age, because of long hours spent on the shooting range, and because of "mental preparation" for war.  See Veteran's statement dated August 5, 2014.  

The Veteran has not raised a contention that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury or a threat to his physical integrity or resulted in a state of fear, helplessness, or horror.  Since the Veteran alleges no stressor in service other than long hours on the firing range, and mental preparation to use weapons, VA examination or medical opinion is not required.  See 38 C.F.R. § 3.304(f)(1)-(3).  

The Veteran reports that he participated in a boxing event while at Fort Dix.  See Veteran's statement received in December 2011.  The Veteran stated that it was "not known" if his brain was affected by the blows to his skull.  There is no additional evidence of any type regarding a boxing injury or possible injury to the head.  As noted above, the records are highly detailed, citing even small problems.  

For purposes of reviewing the evidence in the light most favorable to the Veteran, the Board assumes that the Veteran did participate in boxing in service and did experience blows to the head.  Nevertheless, in the absence of any other lay or medical evidence, this statement is not sufficient to show that the Veteran has a current disability due to a brain injury and is not sufficient to require that the Veteran be afforded medical examination to determine whether possible brain injury had an etiology or onset in service.  The Veteran's own statements at some points provide highly probative evidence against this claim. 

There is no favorable evidence other than the Veteran's won lay statements that he sustained blows to the skull in service and that he experienced stress in service due to long hours firing weapons and mental preparation for using weapons.  This evidence is of too little weight or probative value to reach equipoise to meet any criterion for service connection for an acquired psychiatric disability or residuals of blows to the head.  The claims must be denied.

Duty to assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was initially provided by letter dated in May 2011.  The Veteran provided written acknowledgment that he received this letter.  Additional notice was provided in a July 2012 letter.  In August 2013, a provisional decision was issued to the Veteran and he was notified that he would have an additional year to provide evidence.  The Veteran has not identified any notice deficiency.  No defect in notice is apparent from the record.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records were obtained.  The Veteran did not identify any VA treatment records.  VA attempted to obtain all records identified by the Veteran, including correctional department reports.  Records for which the Veteran authorized release were obtained.  

The Veteran's statements make it clear that the Veteran has been incarcerated for periods for which no clinical records have been identified or authorized for release.  VA has obtained the records authorized for release by the Veteran.  The RO notified the Veteran that there were additional records from other incarcerations.  The Veteran stated that he was unable to get additional clinical records which might be held by any corrections department or facility, and that it was not necessary to obtain such records.  See Report of General Information, May 2013.  VA has met its duty to obtain identified records and to notify the Veteran of additional records that might substantiate a claim.   

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

The appeal for service connection for a back disability is denied.

The appeal for service connection for right inguinal and umbilical hernias, postoperative, is denied.

The appeal for service connection for hypertension is denied.

The appeal for service connection for a lung disability is denied.

The appeal for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) or an atypical psychosis is denied.

The appeal for service connection for residuals of blows to the skull is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


